Case 1:17-cr-00630-ER Document 82

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee LL LLL x
UNITED STATES OF AMERICA
~v. -
KONSTANTIN IGNATOV,
Defendant.
ne oy

The above-named defendant,

18, United States Code,

Section 1349,

Filed 05/28/19 Page 1 of.1

1, USDC SDNY
|BOCUMENT
-LECTRONICALLY FILED

 

SAT

Fd

a ep: HY 28 ‘2019

 

WAIVER OF INDICTMENT

 

S7 17 Cr. 630 (ER)

who is accused of violating Title

being advised of the nature

ofthechargeandofhisrights, herebywaives, inopenCourt, prosecution

by indictment and consents that the proceeding may be by information

instead of by indictment.

le. byako-

Konst4@ntin Ignatov
Defendant

a

Witness

 

Jeffre

Lichtman, Esq.

Counsel for Defendant

Date: New York, New York

May 28, 2019

0202
